 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Kristine Kurk,                                         No. 2:19-cv-00548-KJM-DB
12                              Plaintiff,                  ORDER
13           v.
14
     Los Rios Classified Employees Ass’n, et al.,
15
                                Defendants.
16

17          Plaintiff Kristine Kurk (“Kurk”),1 defendant Los Rios Classified Employees Association

18   (“LRCEA”) and defendant Xavier Becerra,2 in his official capacity as California Attorney

19   General, each have filed a motion for summary judgment. For the following reasons, the court
20   grants defendants’ motions. Plaintiff’s motion is denied as moot.3

            1
               The court notes Susan Shroll is also identified as a plaintiff in the filed complaint, ECF
     No. 1. On June 2019, Shroll entered a voluntary dismissal of all her claims and she is no longer
     part of this action. See ECF No. 23.
            2
              Rob Bonta was sworn in as the Attorney General of California on April 23, 2021 and is
     hereby substituted as a defendant in place of Xavier Becerra. See Fed. R. Civ. P. 25(d); Office
     of Governor Gavin Newsom, “Governor Newsom Swears in Rob Bonta as Attorney General of
     California” (Apr. 23, 2021), https://www.gov.ca.gov/2021/04/23/governor-newsom-swears-in-
     rob-bonta-as-attorney-general-of-california/, last visited May 12, 2021.
            3
              On March 13, 2020, the court related this matter to Woltkamp v. Los Rios Classified
     Employees Ass’n, et al., Case No. 2:20-00457 (E.D. Cal.). See Related Case Order, ECF No. 33.
     At hearing on the motions addressed by this order, the parties clarified the issues and facts here
     are virtually identical to those in Woltkamp, except for the dates when the respective plaintiffs
                                                      1
 1   I.     BACKGROUND
 2          Kurk is a “public school employee” with Los Rios Community College District

 3   (“defendant school district”). Compl. ¶¶ 2–3, ECF No. 1. On June 24, 1997, Kurk signed a

 4   document titled, “Dues Check Off Form.” Jt. Stip., Ex. A (“Dues Check Off Form”) at 1, ECF

 5   No. 38-7. This Dues Check Off Form expressly stated three options, as follows:

 6                  (1) Union Membership Deduction: $14.004 $13.00 per month, or
 7                  currently authorized dues rate; (2) Non-Membership, Agency
 8                  Service Fee Deduction: $14.00 $13.00 per month, or currently
 9                  authorized dues rate . . .; and (3) Application for Religious
10                  Conscientious Objector Status: $14.00 per month, or currently
11                  authorized dues rate deduction to authorized non-religious charitable
12                  organization – (separate form).
13   Dues Check Off Form at 1. Kurk selected “Union Membership Deduction,” to become a member

14   of LRCEA, signed and dated the Dues Check Off Form. Id. On July 1, 2017, defendant school
15   district5 extended its Collective Bargaining Agreement (“CBA”) with LRCEA as the exclusive
16   representative for Kurk’s bargaining unit, effective July 1, 2017 through June 30, 2020. Compl.

17   ¶¶ 22–23. LRCEA has represented Kurk since June 24, 1997. See LRCEA’s Admis. at 6, ECF

18   No. 43-4.

19          The CBA provides in pertinent part:

20                  The organizational security provisions described in this article of the
21                  Agreement constitute an Agency Shop. Within thirty (30) calendar
22                  days of the effective date of this Agreement or the employee being
23                  employed into a position in the Bargaining Unit, whichever comes
24                  first, each employee shall either join LRCEA as a member and pay
25                  its membership dues (“dues”), remain a non-member of LRCEA and
26                  pay the fair share service fee (“fee”) it charges, or, if qualified
27                  pursuant to Section 3546.3 of the [Educational Employment
28                  Relations Act] EERA, pay the charitable contribution required by
29                  this Agreement.

30   CBA § 3.1.1 at 13, ECF No. 38-9 (bracketed text added).

     joined the LRCEA: Kurk joined in 1997 and Woltkamp in 2017. The court recently has issued a
     separate order in Woltkamp, addressing motions to dismiss and for judgment on the pleadings.
     See Case No. 2:20-00457, ECF No. 50.
             4
               The original note has a handwritten interlineation through the typewritten dues amounts,
     and the proper dues amount is handwritten. See generally Dues Check Off Form.
             5
               The court notes defendant Los Rios Community College District has not moved for
     summary judgment. See note 6 infra.

                                                      2
1    California’s EERA expressly authorizes the collection of agency fees as follows:

2                   Notwithstanding any other provision of law, upon receiving notice
3                   from the exclusive representative of a public school employee who
4                   is in a unit for which an exclusive representative has been selected
5                   pursuant to this chapter, the employer shall deduct the amount of
6                   the fair share service fee authorized by this section from the wages
7                   and salary of the employee and pay that amount to the employee
8                   organization . . .
 9   Cal. Gov’t Code § 3546(a); see also Cal. Gov’t Code § 3540.1(i)(1).

10          A separate section of the CBA provides that “[e]ach employee who is a member of

11   [LRCEA] on the effective date of this Agreement or who subsequently becomes a member

12   of [LRCEA] shall, from that date forward, remain as a member of [LRCEA] and pay its
13   dues for the duration of this Agreement and in accordance with the EERA.” CBA § 3.1.2

14   at 13 (brackets added).

15          In June 2018, the Supreme Court decided Janus v. AFSCME, 138 S. Ct. 2448 (2018),

16   holding that payments to unions could not be collected from public employees without the

17   employees’ affirmative consent. On September 13, 2018, after learning of the Supreme Court’s

18   decision in Janus, Kurk sent LRCEA a written notice requesting to end her union membership

19   and revoke her previous authorization for dues deductions. Compl. ¶ 27. LRCEA informed Kurk

20   she would have to remain a union member unless she resigned within the 30-day period following

21   the expiration of the CBA in June 2020. See Id. ¶ 28; see also LRCEA Response at 4, ECF No.
22   38-10. Kurk alleges LRCEA relied on the EERA to compel her to remain a union member and

23   continued to deduct union dues from her paychecks each pay period, without her consent. See

24   Compl. ¶¶ 28–30.

25          On March 28, 2019, Kurk filed this suit. After the suit was filed, LRCEA ultimately

26   confirmed Kurk was discharged from union membership, effective July 1, 2020. See Bartholome

27   Decl. ¶ 5, ECF No. 45-1. In the complaint, Kurk names LRCEA, the defendant community

28   college district and its President of the Board of Trustees John Knight,6 alleging deprivation of


            6
              Defendant community college district and Knight entered a stipulation with plaintiff
     whereby the district remains as a defendant but would “not oppose or otherwise contest the
     allegations or underlying legal theories in the Complaint.” Stip. at 2, ECF No. 17. In exchange,

                                                     3
 1   her First and Fourteenth Amendment rights to refrain from subsidizing the union’s speech

 2   through dues, without adequate consent as provided in Janus. See Compl. ¶¶ 43–46, 52. Kurk

 3   alleges these defendants violated her First Amendment rights in three ways: (1) deducting

 4   LRCEA’s dues from her paychecks; (2) claiming the authority to prevent her resignation from

 5   LRCEA at a time of her choosing; and (3) enforcing LRCEA’s revocation policy with respect to

 6   her dues deductions. Compl. ¶¶ 6, 53. In her complaint, Kurk also names the Attorney General

 7   and mounts a facial and as-applied challenge to Cal. Gov’t Code §§ 3540.1(i)(1) and 3546(a), see

 8   id. ¶¶ 21 & 24, asserting these statutes violate her right to free speech and association, id. ¶ 45.

 9   Kurk seeks a permanent injunction prohibiting LRCEA from enforcing the “Maintenance of
10   Membership” provision in the CBA, a judgment declaring the Cal. Gov’t Code §§ 3540.1(i)(1)

11   and 3546 violate her First and Fourteenth Amendment rights under the United States

12   Constitution, as well as monetary damages for the alleged violation of her First Amendment

13   rights and recovery of all dues deducted from her wages since her resignation from LRCEA and

14   attorneys’ fees and costs under 42 U.S.C. § 1988. Compl. at 10–11 (Prayer for Relief).

15          Three motions are pending in this case: (1) Kurk’s motion for summary judgment (“Kurk

16   MSJ”), ECF No. 37; (2) LRCEA’s motion for summary judgment (“LRCEA MSJ”), ECF No. 38;

17   and (3) the Attorney General’s motion for summary judgment, accompanied by a request for

18   judicial notice of the information linked to footnotes (“AG MSJ”), ECF No. 39. Finally, plaintiff

19   filed a request for judicial notice (“Req. Judicial Not.”), ECF No. 51.
20          On September 25, 2020, the court held a videoconference hearing on these motions.

21   Shella Sadovnik and Mariah Gondeiro appeared on behalf of plaintiff, Monique Alonso appeared

22   for LRCEA and Maureen Onyeagbako appeared on behalf of the California Attorney General.

23   Following hearing, the court granted the parties leave to file supplemental briefing addressing: (1)

24   two recent cases, Belgau v. Inslee, 975 F.3d 940 (9th Cir. 2020) and Savas v. California State

25   Law Enf’t Agency, No. 20-00032, 2020 WL 5408940 (S.D. Cal. Sept. 9, 2020), and (2) whether


     plaintiff waives her right to recover attorneys’ fees and costs from the defendant community
     college district if she prevails. Id.


                                                       4
 1   Kurk’s First Amendment freedom of association claim raises a question of first impression not

 2   addressed by these recent decisions. See Minutes, ECF No. 56. The court’s recent order in

 3   Woltkamp addresses the same issue of first impression raised by plaintiff here. See Case No.

 4   2:20-00457, ECF No. 50.

 5          The court submitted the matter after receiving supplemental briefing from Kurk (“Kurk

 6   Suppl. Br.”), ECF No. 58, and objections from LRCEA, Obj., ECF No. 59. The Attorney General

 7   filed a notice of intent not to file supplemental briefing. See ECF No. 57. The court addresses all

 8   three pending motions here.

 9   II.    LEGAL STANDARD
10          A court will grant summary judgment “if . . . there is no genuine dispute as to any material

11   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

12   “threshold inquiry” is whether “there are any genuine factual issues that properly can be resolved

13   only by a finder of fact because they may reasonably be resolved in favor of either party.”

14   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

15          The moving party bears the initial burden of showing the district court “that there is an

16   absence of evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

17   317, 325 (1986). If that party bears the burden of proof at trial, as plaintiff does here in

18   establishing defendants’ liability, it must “affirmatively demonstrate that no reasonable trier of

19   fact could find other than for the moving party.” Soremekun v. Thrifty Payless, Inc., 509 F.3d

20   978, 984 (9th Cir. 2007). The burden then shifts to the nonmoving party, which “must establish

21   that there is a genuine issue of material fact.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

22   475 U.S. 574, 585 (1986). To carry their burdens, both parties must “cit[e] to particular parts of

23   materials in the record . . . ; or show[ ] that the materials cited do not establish the absence or

24   presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to

25   support the fact.” Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 (“[The

26   nonmoving party] must do more than simply show that there is some metaphysical doubt as to the

27   material facts.”). Moreover, “the requirement is that there be no genuine issue of material

28   fact . . . . Only disputes over facts that might affect the outcome of the suit under the governing

                                                       5
 1   law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 247–48

 2   (emphasis in original).

 3          In deciding a motion for summary judgment, the court draws all inferences and views all

 4   evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at 587–88.

 5   “Where the record taken as a whole could not lead a rational trier of fact to find for the non-

 6   moving party, there is no ‘genuine issue for trial.’” Id. at 587 (quoting First Nat’l Bank of Ariz. v.

 7   ECities Serv. Co., 391 U.S. 253, 289 (1968)).

 8          A court may consider evidence as long as it is “admissible at trial.” Fraser v. Goodale,

 9   342 F.3d 1032, 1036 (9th Cir. 2003). “Admissibility at trial” depends not on the evidence’s form,

10   but on its content. Block v. City of L.A., 253 F.3d 410, 418–19 (9th Cir. 2001) (citing Celotex

11   Corp., 477 U.S. at 324). The party seeking admission of evidence “bears the burden of proof of

12   admissibility.” Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1004 (9th Cir. 2002). If the

13   opposing party objects to the proposed evidence, the party seeking admission must direct the

14   district court to “authenticating documents, deposition testimony bearing on attribution, hearsay

15   exceptions and exemptions, or other evidentiary principles under which the evidence in question

16   could be deemed admissible . . . .” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 385–86 (9th Cir.

17   2010). These rules are more stringently enforced when evidence is offered in support of a motion

18   for summary judgment because “[v]erdicts cannot rest on inadmissible evidence.” Burch v.

19   Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1121 (E.D. Cal. 2006) (alteration in original)

20   (quoting Gleklen v. Democratic Cong. Campaign Comm., Inc., 199 F.3d 1365, 1369 (D.C. Cir.

21   2000)). Courts are generally “much more lenient” with the evidence of the party opposing

22   summary judgment. Scharf v. U.S. Atty. Gen., 597 F.2d 1240, 1243 (9th Cir. 1979).

23          The Supreme Court has also taken care to note that district courts should act “with caution

24   in granting summary judgment,” and have authority to “deny summary judgment in a case where

25   there is reason to believe the better course would be to proceed to a full trial.” Anderson,

26   477 U.S. at 255. A trial may be necessary “if the judge has doubt as to the wisdom of terminating

27   the case before trial.” Gen. Signal Corp. v. MCI Telecommunications Corp., 66 F.3d 1500, 1507

28   (9th Cir. 1995) (quoting Black v. J.I. Case Co., 22 F.3d 568, 572 (5th Cir. 1994)). This may be

                                                      6
 1   the case “even in the absence of a factual dispute.” Rheumatology Diagnostics Lab., Inc v.

 2   Aetna, Inc., No. 12-05847, 2015 WL 3826713, at *4 (N.D. Cal. June 19, 2015) (quoting Black,

 3   22 F.3d at 572); accord Lind v. United Parcel Serv., Inc., 254 F.3d 1281, 1285 (11th Cir. 2001).

 4   III.    ANALYSIS

 5           A. Jurisdiction
 6           The Attorney General challenges the court’s jurisdiction to hear this matter on two

 7   grounds: standing and mootness. See AG MSJ at 15–18. If standing is lacking or the matter is

 8   moot, the court must dismiss for lack of jurisdiction. The court, however, finds it has jurisdiction

 9   to decide the merits of plaintiff’s claims. “The existence of federal jurisdiction ordinarily

10   depends on the facts as they exist when the complaint is filed.” Lujan v. Defs. of Wildlife,

11   504 U.S. 555, 571 n.4 (1992) (emphasis in original). Kurk filed her complaint in March 2019,

12   based on LRCEA’s continued deduction of membership dues, which continued, until July 2020,

13   for nearly two years after her September 13, 2018 request to withdraw from LRCEA. See

14   Compl. ¶¶ 28–30. Kurk had standing at the time she filed her complaint and a controversy

15   existed providing for federal jurisdiction.

16           B. State Action

17           The same analysis applies to both the Attorney General’s and LRCEA’s motions for

18   summary judgment. As discussed at hearing, “[t]o establish § 1983 liability, a plaintiff must

19   show both (1) deprivation of a right secured by the Constitution and laws of the United States,
20   and (2) that the deprivation was committed by a person acting under color of state law.”

21   Chudacoff v. Univ. Med. Ctr. of S. Nevada, 649 F.3d 1143, 1149 (9th Cir. 2011). To meet the

22   second prong, a plaintiff must show “the State is responsible for the specific conduct of which the

23   plaintiff complains.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982) (emphasis in original). A

24   court decides whether defendants were acting under state law by using a two-part test established

25   in Lugar v. Edmondson Oil Co., 457 U.S. 922, 939 (1982). First, the court asks, “whether the

26   claimed deprivation has resulted from the exercise of a right or privilege having its source in state

27   authority.” Id. Second, the court asks whether defendants “may be appropriately characterized as

28   /////

                                                      7
 1   ‘state actors.’” Id. State action occurs when both questions are answered in the affirmative. See

 2   Collins v. Womancare, 878 F.2d 1145, 1151 (9th Cir. 1989) (citing Lugar, 457 U.S. at 937–39).

 3          “The Supreme Court has articulated four tests to determine whether a non-governmental

 4   person’s actions amount to state action: (1) the public function test; (2) the joint action test;

 5   (3) the state compulsion test; and (4) the governmental nexus test.” Tsao v. Desert Palace, Inc.,

 6   698 F.3d 1128, 1140 (9th Cir. 2012) (citation omitted). See Bain v. California Teachers Ass’n,

 7   156 F. Supp. 3d 1142, 1153 n.12 (C.D. Cal. 2015) (“Because satisfaction of one state action test

 8   can be sufficient the Court only analyzes the complained of conduct under Plaintiffs’ strongest

 9   theory.”). The court addresses the joint action, state compulsion and governmental nexus tests
10   below; the court need not reach the public function test, see Semerjyan v. Serv. Emps. Int’l Union

11   Loc. 2015, 489 F. Supp. 3d 1048, 1058 (C.D. Cal. 2020) (rejecting nearly identical statutory

12   arguments; clarifying “Union is not a state actor under the public function test”).

13          In Polk v. Yee, 481 F. Supp. 3d 1060, 1066 (E.D. Cal. 2020), this court analyzed

14   analogous facts under the joint action test and found the state’s fee deduction on behalf of the

15   union did not render the union a state actor. This court joined the reasoning articulated in Belgau,

16   359 F. Supp. 3d at 1000, aff’d, 975 F.3d 940, 947 (9th Cir. 2020), and several other district court

17   decisions in cases where plaintiffs consented to union dues but attempted to opt out of their union

18   agreement after Janus was decided. Belgau analyzed whether continued union dues deductions

19   from plaintiffs’ paychecks amounted to state action and concluded they did not because the
20   “source of the alleged constitutional harm” was the “particular private agreement” between the

21   union and the employees, not a state statute or policy. 359 F. Supp. 3d at 947. The same

22   reasoning applies here. Although there is a connection between the alleged constitutional

23   violation and the alleged state action, plaintiff has not pled facts to show LRCEA acted “in

24   concert” with the state to cause the deduction of dues and prevent her withdrawal from

25   membership. Id.; see Belgau, 975 F.3d at 947 (“A joint action between a state and a private party

26   may be found . . . [when] the government either (1) affirms, authorizes, encourages, or facilitates

27   unconstitutional conduct through its involvement with a private party, or (2) otherwise has so far

28   insinuated itself into a position of interdependence with the non-governmental party, that it is

                                                       8
1    recognized as a joint participant in the challenged activity.” (internal quotations omitted)).

2    Kurk’s argument is unavailing, given the state’s lack of involvement in the drafting and executing

3    of LRCEA’s agreement with Kurk.

4            LRCEA’s refusal to immediately accept Kurk’s resignation and cease paycheck

 5   deductions also does not constitute state action under the state compulsion test. Provisions of the

 6   state statutes applicable do not support a conclusion the State “exercised coercive power” over

 7   LRCEA or engaged in “overt or covert encouragement” to enforcement plaintiff’s voluntary

8    agreement. Belgau, 359 F. Supp. 3d 1000 at 1014 (internal quotations omitted); see also Roberts

9    v. AT&T Mobility LLC, 877 F.3d 833, 845 (9th Cir. 2017) (“P]ermission of a private choice
10   cannot support a finding of state action, and private parties [do not] face constitutional litigation

11   whenever they seek to rely on some [statute] governing their interactions with the community

12   surrounding them” (alterations in original) (internal quotations and citations omitted)). “[A]t the

13   risk of stating the choice too simplistically, [plaintiff] is given the option of protecting free speech

14   or of protecting her vote on the continuation or conditions of work, but not both.” Kidwell v.

15   Transportation Commc’ns Int’l Union, 946 F.2d 283, 286 (4th Cir. 1991). There is no state

16   compulsion in this case.

17           Similarly, there is no governmental nexus. “Under the governmental nexus test, a private

18   party acts under color of state law if there is a sufficiently close nexus between the State and the

19   challenged action of the regulated entity so that the action of the latter may be fairly treated as
20   that of the State itself.” Naoko, 723 F.3d at 996 n.13. “Constitutional deprivation caused by [a]

21   private party involves state action if [the] claimed deprivation resulted from exercise of a right or

22   privilege having its source in state authority.” Lopez v. Dep’t of Health Servs., 939 F.2d 881, 883

23   (9th Cir. 1991) (citing Edmonson v. Leesville Concrete Co., 500 U.S. 614 (1991)). The language

24   of the EERA forecloses any possibility of such a finding here, given the plain and unambiguous

25   meaning of the statutory language. See Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997)

26   /////

27   /////

28   /////

                                                       9
 1   (noting the analysis begins with the statutory text itself). Cal. Gov’t Code § 3540.1(i)(1) provides

 2   as follows:

 3                  (i) Organizational security is within the scope of representation, and
 4                  means . . .

 5                  (1) An arrangement pursuant to which a public school employee may
 6                  decide whether or not to join an employee organization, but which
 7                  requires him or her, as a condition of employment, if he or she does
 8                  join, to maintain his or her membership in good standing for the
 9                  duration of the written agreement. However, an arrangement shall
10                  not deprive the employee of the right to terminate his or her
11                  obligation to the employee organization within a period of 30 days
12                  following the expiration of a written agreement.
13   Id. This language expressly provides public school employees like plaintiff a choice “whether or

14   not to join an employee organization” and does not impose a state requirement conditioning

15   employment on payment of fees to a union regardless of an employee’s choice. Id. In other

16   words, only if an employee chooses to join a union, she may be required “to maintain . . . her

17   membership in good standing for the duration of the written agreement.” Id. Plaintiff concedes

18   she voluntarily agreed to union membership during her onboarding process when she personally

19   signed the Dues Check Off Form as a new hire in 1997. See Dep. Tr. at 4:15–18, ECF No. 38-4

20   (“Q- . . . And would you agree that, by signing this form, you authorized the deduction reflected

21   on Exhibit A [Dues Check Off Form]? A- Yes.”) (brackets added). This authorization continued

22   through every CBA since Kurk joined in 1997 through June 30, 2020, after Janus was decided.

23   Compl. ¶¶ 22–23. She exercised the power to enter a contract with LRCEA that provided for

24   representation as well as union membership and dues deductions. As the Ninth Circuit explained

25   in Belgau:

26                  Janus does not address this financial burden of union membership.
27                  The Court explicitly cabined the reach of Janus by explaining that
28                  the [s]tates can keep their labor-relations systems exactly as they
29                  are—only they cannot force nonmembers to subsidize public-sector
30                  unions.
31   2020 WL 5541390, at *8 (citing Janus, 138 S. Ct. at 2485 n.27) (internal quotation and citation

32   omitted).

33          Finally, plaintiff argues LRCEA could not have included the provision for maintenance of

34   membership dues for the entire term of the CBA without California Government Code section

                                                     10
 1   3540.1(i)(1) and related provisions in the EERA, which she says are “fairly attributable to the

 2   state.” Kurk MSJ at 9 n.4 (citing Cal. Gov’t Codes §§3540.1(i) and 3546). However, it is

 3   undisputed the state was not a party to plaintiff’s private agreement with LRCEA.

 4   Counterstatement re Stip. Facts No. 6, ECF No. 49. See Quezambra v. United Domestic Workers

 5   of Am. AFSCME Loc. 3930, 445 F. Supp. 3d 695, 704 (C.D. Cal. 2020) (union deduction of

 6   membership dues does not meet any of the four tests). By electing to join the union and receive

 7   the benefits of membership, Kurk agreed to bear the financial burden of membership. Belgau,

 8   2020 WL 5541390, at *7 (“This choice to voluntarily join a union and the choice to resign from it

 9   are contrary to compelled speech.”). The court finds as a matter of law plaintiff cannot establish
10   LRCEA is a state actor liable under § 1983. Conversely, the State as a matter of law cannot be

11   liable for declaratory relief as plaintiff seeks. Prayer for Relief, § A.

12           Defendants’ motions for summary judgment are granted.

13   IV.     CONCLUSION
14           Because LRCEA continued to deduct union dues until the CBA expired, see Compl. ¶ 22,

15   plaintiff has a claim for retrospective damages she may file in state court. Supplemental

16   jurisdiction, is “a doctrine of discretion, not of plaintiff’s right . . . decisions of state law should

17   be avoided both as a matter of comity and to promote justice between the parties, by procuring for

18   them a surer-footed reading of applicable law.” United Mine Workers of Am. v. Gibbs, 383 U.S.

19   715, 726 (1966); see also 28 U.S.C. § 1367(c)(2). Here, the court exercises its discretion to
20   decline supplemental jurisdiction over any contract-based claim for damages for dues paid by

21   plaintiff from September 19, 2018 to July 1, 2020. See Titan Global LLC v. Organo Gold Intern.,

22   Inc., No. 12-2104, 2012 WL 6019285, at *11–12 (N.D. Cal. Dec. 2, 2012) (declining

23   supplemental jurisdiction over claim requiring interpretation of agreement not at issue in other

24   claims).

25           For the reasons set forth above, the court grants defendants’ motions for summary

26   judgment, ECF Nos. 38 & 39. Kurk’s motion for summary judgment, ECF No. 37, is denied as

27   moot. The Clerk of Court is directed to enter judgment for defendants and close case.

28   /////

                                                        11
1        This order resolves ECF Nos. 37, 38, 39, 51.

2        IT IS SO ORDERED.

3   DATED: May 18, 2021.




                                                12
